Liberty Warranty Corp. v Fuccillo Automotive Group, Inc. (2022 NY Slip Op 05400)





Liberty Warranty Corp. v Fuccillo Automotive Group, Inc.


2022 NY Slip Op 05400


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND NEMOYER, JJ.


604 CA 21-00757

[*1]LIBERTY WARRANTY CORPORATION, DOING BUSINESS AS LAWLEY AUTOMOTIVE DEALERSHIP SOLUTIONS, INC., PLAINTIFF,
vFUCCILLO AUTOMOTIVE GROUP, INC., DEFENDANT. - FUCCILLO AUTOMOTIVE GROUP, INC., PLAINTIFF-APPELLANT, 
 LIBERTY WARRANTY CORPORATION, DOING BUSINESS AS LAWLEY AUTOMOTIVE DEALERSHIP SOLUTIONS, INC., TODD F. BEST, THOMAS R. BURKE, JR., DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


BELLAVIA BLATT, P.C., MINEOLA (STEVEN H. BLATT OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BARCLAY DAMON LLP, BUFFALO (SARAH A. O'BRIEN OF COUNSEL), FOR DEFENDANT-RESPONDENT LIBERTY WARRANTY CORPORATION, DOING BUSINESS AS

	Appeal from an order of the Supreme Court, Erie County (Emilio Colaiacovo, J.), entered April 22, 2021. The order granted in part the motion of defendants-respondents to dismiss the complaint of plaintiff-appellant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court